Citation Nr: 0917928	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, 
including as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for prostatitis, 
ureteritis or other prostate condition, including as 
secondary to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 
1945 to June 1947, and from July 1947 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia which 
denied service connection for hyperthyroidism and 
prostatitis/ureteritis, among other claims.


FINDINGS OF FACT

1.  There is no nexus between current hyperthyroidism and 
service.

2.  There is no nexus between current benign prostate 
hypertrophy (BPH) or other prostate condition or ureteritis 
and service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).

2.  The criteria for entitlement to service connection for 
prostatitis, ureteritis or other prostate condition have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 
3.303, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a January 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims for service connection for a thyroid 
condition and prostatitis/ureteritis, among other claims.  
This letter told him what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining this evidence.  
Finally, this letter notified the Veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2005 letter and the remaining Dingess 
requirements were satisfied in a March 2006 letter.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The timing deficiency with regard 
to the March 2006 notice was cured by readjudication of the 
claim in the May 2006 statement of the case, and supplemental 
statements of the case issued in June 2006, June 2007, and 
April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, private treatment records and Defense 
Threat Reduction Agency (DTRA) dose estimates have been 
obtained and the development required by 38 C.F.R. § 3.311 
has been completed.  

Under this regulation, if a Veteran has qualifying radiation 
exposure and develops one of the radiogenic diseases listed 
in the regulation, the claim will be referred to VA's under 
Secretary for Benefits for consideration.  The disabilities 
at issue in this appeal are not listed among the radiogenic 
diseases contained in 38 C.F.R. § 3.311.

He has been afforded a VA genitourinary examination and a 
sufficient medical opinion addressing both his thyroid and 
prostate claims has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Direct service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed Veteran, may 
be service- connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

Third, direct service connection can be established by 
showing that the disease was incurred during, or aggravated 
by, service.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Factual Background

Physical examinations dated in December 1945 and in July 1947 
were negative for any relevant abnormalities.

Both acute prostatitis and chronic prostatitis were diagnosed 
in September 1954 following the Veteran's hospital admission 
for complaints of dysuria and lower abdominal pain.  Physical 
examination revealed a slightly enlarged "boggy prostate 
that was quite tender to palpation."  A physical examination 
performed five days later noted that the Veteran's prostate 
swelling had subsided.  A urethroscopy was performed in March 
1955 following a ureteral obstruction and a post-operative 
report diagnosed chronic prostatitis.  Ureteritis was 
diagnosed in April 1955.

A May 1955 treatment record indicates that the Veteran's 
diagnosis of chronic prostatitis was changed to acute 
ureteritis "due to Proteus" by reason of "concurrent."  
Microscopic urinalysis at his May 1955 hospital discharge 
revealed the urine to be "essentially negative" and an 
accompanying treatment note indicates that the Veteran had 
"no further urinary infection[s]."

A May 1956 discharge examination was negative for any 
relevant abnormalities.

A DTRA factsheet described Operation Sandstone as a three-
detonation nuclear weapons test series that was conducted in 
the Marshall Islands during the spring of 1948.  A July 2000 
DTRA report estimated the rounded value of the Veteran's 
radiation exposure to be 0.1 rem gamma and neutron.

Benign prostatic glandular hyperplasia was diagnosed 
following a biopsy in a December 1994 private pathology 
report.

An August 2003 private urology treatment note indicates that 
the Veteran's anterior urethra was "unremarkable" and that 
his prostatic urethra showed a lateral lobe hyperplasia.  An 
impression of a "mild" bladder outlet obstruction was made, 
and the Veteran was prescribed Flomax to treat the condition.

An assessment of a benign neoplasm of the prostate was made 
in November 2004.

A December 2004 private hospital discharge summary indicates 
that the Veteran had been admitted following the onset of 
nausea and vomiting.  His thyroid appeared normal on 
examination with no areas of increased or decreased activity.  
He was diagnosed with hyperthyroidism and "apparent" BPH at 
discharge.

The Veteran's prostate-specific antigen (PSA) and digital 
rectal examination (DRE) were "well within normal limits" 
in an August 2006 private treatment note.  He was also  noted 
to have "good control" over his BPH due to his Flomax 
prescription.  His BPH symptoms were noted to be "stable" 
in an August 2007 private treatment note.

A February 2008 VA genitourinary examiner determined, after 
reviewing the Veteran's claims folder to include his service 
and post-service treatment records, that his BPH was less 
likely than not caused by or the result of prostatitis or 
ureteritis treated in service.  The examiner opined that 
there was no documentation of recurrent prostate problems 
between his 1954 hospitalization and 1994 biopsy, that BPH 
was "a common condition found in an older man," and that 
there was no sufficient medical data that would link a 
"remote bout of prostatitis to the occurrence of prostatic 
enlargement 40 years later."  

The examiner acknowledged the Veteran's episode of acute 
prostatitis during service, but referenced a recent study's 
findings that "both acute and chronic prostatitis are common 
problems in men."  Another study referenced by the examiner 
found that prostatic hyperplasia was found in 70 percent of 
men ages 61-70.  

The February 2008 VA genitourinary examiner also addressed 
the Veteran's hyperthyroidism and radiation exposure claim.  
After reviewing the Veteran's service and post-service 
treatment records, the examiner determined that it was less 
likely than not that his hyperthyroidism was caused by or was 
the result of radiation exposure while in service.  The 
examiner reviewed the Veteran's in-service radiation exposure 
and noted that thyroid cancer and non-malignant thyroid 
nodular disease are considered to radiogenic diseases and 
stated that the Veteran does not suffer from either 
condition.  

The examiner also noted that the only manifestation the 
Veteran's condition at the time of diagnosis was a "short 
bout of atrial fibrillation which is the typical presentation 
for older people."  No manifestations of radiation 
thyroiditis, a condition which can occur after radiation 
exposure, were contained in the treatment records.  The 
examiner opined that the Veteran's hyperthyroidism was "less 
likely as not a result of his exposure to ionizing radiation 
40 years or so prior to diagnosis."

Hyperthyroidism

The Veteran contends that his hyperthyroidism is the result 
of his exposure to radiation during his service.  This 
radiation exposure occurred during his participation in 
Operation Sandstone in 1948.

The Veteran has a current disability as he has a diagnosis of 
hyperthyroidism.  His claims regarding in-service exposure to 
ionizing radiation have been confirmed by DTRA.

Hyperthyroidism is not a condition for which service 
connection is presumed due to ionizing radiation exposure, 
nor is it a radiogenic disease.  38 C.F.R. §§ 3.309(a), 
3.311.  Service connection must therefore be demonstrated by 
competent evidence linking the current disability to 
radiation exposure or to another in-service injury or 
disease.

No such competent evidence has been presented.  The Veteran 
has not reported a continuity of symptomatology.  His May 
1956 discharge examination was negative for any relevant 
abnormalities, and the medical evidence suggests the onset of 
symptoms many years after service.  The VA examiner, the only 
competent medical opinion of record, declined to link the 
Veteran's current hyperthyroidism to service.

The Veteran contends that his current hyperthyroidism is 
related to his ionizing radiation exposure during service, 
but as a lay person, he is not qualified to express a 
competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
record contains no scientific or medical evidence suggesting 
a link between the current hyperthyroidism and service.

Based on the lack of evidence of a nexus between the 
Veteran's hyperthyroidism and service, a preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
therefore arise and the claim must be denied.  38 U.S.C.A. § 
5107(b).

Prostatitis/Ureteritis

The Veteran contends that his current BPH was caused by the 
prostatitis and ureteritis he suffered from while in service.

The Veteran has a current disability as he has a diagnosis of 
BPH, among other conditions.

The Board notes that while prostate cancer is a condition for 
which presumption service connection due to ionizing 
radiation exposure is granted, BPH is subject to no such 
presumption.  38 C.F.R. §§ 3.309(a), 3.311.  Service 
connection must therefore be demonstrated by competent 
evidence linking the current disability to radiation exposure 
or to another in-service injury or disease.

No such competent evidence has been presented.  The Veteran 
has not reported a continuity of symptomatology, and has 
stated that he must have his condition evaluated every ten 
years.  The contemporaneous treatment records are negative 
for such a continuity of symptomatology as his May 1956 
discharge examination was negative for any relevant 
abnormalities and the Veteran reported in a September 2007 
memorandum that he had not receiving any treatment for this 
condition until the early 1990s.  The clinical evidence 
suggests the onset of BPH in 2004, almost 50 years after 
service.  The VA examiner, the only competent medical opinion 
of record, declined to link the Veteran's BPH to service.

The Veteran contends that his current BPH is related to the 
prostatitis and ureteritis he suffered from during service, 
but as a lay person, he is not qualified to express a 
competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
record contains no scientific or medical evidence suggesting 
a link between the current BPH and service.

The Veteran's representative argues in a July 2008 statement 
that the Veteran's prostate condition is chronic and points 
out that medical opinions favorable to the Veteran's position 
cannot be ignored.  There is no competent medical evidence in 
the record suggesting that the Veteran has suffered from a 
chronic prostate condition since service.  

The Veteran himself has stated that he did not seek treatment 
for any prostate condition until nearly 40 years after 
service, and has not reported a continuity of symptomatology 
dating to service.  As discussed above, the only competent 
medical opinion of record is that of the February 2008 VA 
examiner, which is against a link between the current 
disorders and service.

Due to the lack of evidence of a nexus between the Veteran's 
BPH and service, the preponderance of the evidence is against 
the claim.  Reasonable doubt does not therefore arise and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hyperthyroidism is 
denied.

Entitlement to service connection for prostatitis, ureteritis 
or other prostate condition is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


